Summary of the Interview
 	During the interview, Mr. Johnson discussed how he believes his invention is being infringed by large companies, such as Apple, and how he believes he was the first to invent various features of a tablet computer. 
 	Examiner advised Mr. Johnson that the current claims are not entitled to the earlier effective date of 2009 because they do not appear to be fully supported by the original disclosure of the parent application (serial no. 12/322,310). According to MPEP § 211.05(I)(B) – 

Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a)  in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application. If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a)  in order for the later-filed application to be entitled to the benefit of the earliest filing date.


 	 Therefore, for any of the claims to receive benefit of the earlier effective date of 2009, they must have written description support (i.e., § 112(a) support) in the prior-filed application (serial no. 12/322,310).
	Additionally, the Examiners explained that because the instant application is a reissue application, adding claims that are entitled to the effective filing date of 2009 would require a comparison of those claims to the claims originally prosecuted and issued in the patent to determine if the reissue claims satisfy the recapture requirements of MPEP §§ 1412.01 and 1412.02.  	
 	The propriety of the pending § 103 rejections was not specifically discussed, except that the Examiner explained that as of the effective date of May 29, 2015, each of the claims appears 

“[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” [quoting KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).]

“… when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious” [quoting KSR]

When considering obviousness of a combination of known elements, the operative question is thus “whether the improvement is more than the predictable use of prior art elements according to their established functions.” [quoting KSR]

 	Also, in advance of the interview, Mr. Johnson submitted the attached exhibits, but they were not specifically discussed.
 	No formal agreement on the patentability of the claims was reached. Mr. Johnson’s written response to the pending Office action is forthcoming.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992